Citation Nr: 1549650	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-08 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for scoliosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The claim was remanded in November 2014 and May 2015 for additional development, which has been completed.  

As noted in the prior remand, in the February 2015 supplemental statement of the case, the Appeals Management Center (AMC) included as an issue on appeal entitlement to an increased disability rating for a cervical strain.  Similarly, in the most recent supplemental statement of the case issued in July 2015, the AMC included the issue of a rating higher than 20 percent for thoracolumbar spine strain superimposed on mild narrowing L4-5 disc space.  The AMC explained that the said issue was intertwined with the claim on appeal.  However, increased rating claims for the cervical and thoracolumbar spine are not part of the scoliosis service connection claim on appeal, and there is no evidence that the Veteran appealed either the February 2015 rating decision that granted service connection for  cervical strain, or the June 2015 rating decision that granted a 20 percent rating    for thoracolumbar spine strain superimposed on mild narrowing L4-5 disc space.  Therefore, the Board does not have jurisdiction over those issues, nor do they appear to be in appellate status.  However, the Board points out that the time period for appealing the February 2015 and June 2015 rating decisions has not yet expired, and the Veteran may still appeal those decisions by filing a notice of disagreement if he so desires. 

FINDINGS OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's scoliosis was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing service connection for scoliosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has variously asserted in written statements and testimony before      the Board that his currently-diagnosed scoliosis of the thoracic spine was caused    or is aggravated by his service-connected thoracolumbar spine disabilities, or, alternatively, that it first manifested in or was otherwise caused or aggravated by  his period of active service.  Specifically, he attributes the claimed disability to maneuvering G-force accelerations during flights while wearing a 60-pound parachute during the performance of his duties in service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  3 8 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the medical evidence shows that the Veteran has scoliosis.  In this regard, while a VA examiner determined that the Veteran did not actually have scoliosis of the cervical spine, VA treatment records, to include imaging studies, and VA examination reports, were consistent with a finding of scoliosis in the thoracic spine.  Thus, the remaining question before the Board is whether such disability is related to service.  

The Veteran's DD Form 214 shows that he served in the U.S. Air Force for approximately five years as a KC-135 pilot.  The service treatment records show that on service entrance in February 2001, no spine abnormalities were reported or found on examination.  Thereafter, January 2005 imaging done in service (for reasons unrelated to the spine) revealed a slight thoracic spine curvature with convexity to the right.  During a July 2006 medical assessment for purposes of separation, the Veteran reported back stiffness and compression, and low back pain; however, scoliosis was not mentioned.

After service, in conjunction with a VA spine examination in July 2009, imaging studies were consistent with very subtle degenerative scoliosis of the thoracic spine.  A VA examiner in September 2009 indicated that it was not as likely as not that the Veteran's scoliosis was due to the service-connected thoracic and lumbosacral spine injuries.  Rather the scoliosis was attributable to the hereditary process.  Spine x-rays in November 2009, noted dextrocurvature/scoliosis with no change.  

A VA examiner in February 2012 noted that imaging studies revealed mild scoliosis and opined that it was less likely as not that the scoliosis was caused or aggravated or secondary to the service connected thoracolumbar spine condition because the two conditions were separate and independent of each other.  

Finally, a VA examiner in June 2015 confirmed that imaging studies were consistent with mild dextroscoliosis of the lower thoracic spine, which could be positional.  The examiner stated that she was unable to determine whether the Veteran's scoliosis pre-existed service because the curvature of the spine was slight, and as such it may not have been picked up on the service entrance examination. However, as there was no evidence of scoliosis prior to service entrance, it was plausible the Veteran's mild dextroscoliosis of the lower thoracic spine did develop while in the military due to the wearing of heavy equipment while flying.

Initially, the Board finds that the evidence is not clear and unmistakable that the Veteran's thoracic scoliosis pre-existed service in light of the conflicting medical opinions provided by the 2009 and 2015 VA examiners.  Clear and unmistakable means that which is undebatable and about which reasonable minds cannot differ.  In this case, it is clearly debatable as to whether the Veteran's thoracic scoliosis  pre-existed service.  Moreover, congenital or developmental defects, such as a personality disorder, automatically rebut the presumption of soundness and therefore are considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510 (1996).  However, there is no definitive evidence that the Veteran's thoracic scoliosis is a congenital or developmental defect.  In this regard, while the VA examiner in 2009 attributed scoliosis to the hereditary process, the examiner failed to acknowledge that the condition was not found on entrance examination, the Veteran did not self-report any problems related to his back at that time, and scoliosis was initially noted in service.  Additionally, the examiner provided no rationale in support of the opinion.  Moreover, the 2015 VA examiner pointed out that while the curvature of the spine was slight and could have been overlooked on service entrance examination, she could not conclusively state that the condition pre-existed service as there was no evidence of it prior to service.  As such, the Board concludes that the Veteran is presumed sound at entrance to service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b)(1) (2015).

Upon review of the record, the Board finds that because thoracic scoliosis was initially diagnosed in service, and there is competent medical evidence indicating it  is plausibly due to the wearing of heavy equipment while flying, the evidence is at least in relative equipoise as to whether the Veteran's scoliosis is related to service.  Accordingly, reasonable doubt shall be resolved in the Veteran's favor and service connection is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for scoliosis is granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


